       Case 6:20-cv-01131-JAR-KGG Document 9 Filed 06/19/20 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 TERRELL R. JONES,

                Plaintiff,

                v.                                              Case No. 20-1131-JAR-KGG

 CITY OF WICHITA,

                Defendant.


             ORDER ADOPTING IN PART REPORT AND RECOMMENDATION

       Before the Court is Magistrate Judge Kenneth G. Gale’s Report and Recommendation for

Dismissal and Recommendation of Filing Restrictions (Doc. 5), to which Plaintiff Terrell R.

Jones has filed Objections.1 As explained more fully below, after a de novo determination upon

the record pursuant to Fed. R. Civ. P. 72(b), the Court accepts as its own the recommended

decision to dismiss this case under 28 U.S.C. § 1915(e)(2)(B). The Court declines at this time to

impose filing restrictions.

       Judge Gale granted Plaintiff leave to proceed in forma pauperis. Therefore, under 28

U.S.C. § 1915(e)(2)(B)(ii), Plaintiff’s Complaint must be reviewed and, if found to be frivolous

or malicious, to not state a claim on which relief may be granted, or to seek monetary relief

against a defendant who is immune, the court must dismiss the case. It is well-established that:

                     Dismissal of a pro se complaint for failure to state a claim is
                     proper only where it is obvious that the plaintiff cannot prevail on
                     the facts he has alleged and it would be futile to give him an
                     opportunity to amend. In determining whether a dismissal is
                     proper, we must accept the allegations of the complaint as true and
                     construe those allegations, and any reasonable inference that might
                     be drawn from them, in the light most favorable to the plaintiff. In


       1
           Docs. 6, 7, 8.
        Case 6:20-cv-01131-JAR-KGG Document 9 Filed 06/19/20 Page 2 of 4




                    addition, we must construe a pro se appellant’s complaint
                    liberally.2

Section 1915(e)(2)(B) allows a district court to dismiss a complaint “at any time,” and there is no

requirement under the statute that the court must first provide notice or an opportunity to

respond.3

         In applying § 1915(e)(2) to pleadings of a pro se litigant, the court must liberally construe

the pleadings and hold them to a less stringent standard than formal pleadings drafted by

attorneys.4 The court’s role is not, however, to act as a pro se litigant’s advocate.5 “To state a

claim, the plaintiff must provide ‘enough facts to state a claim to relief that is plausible on its

face.’”6 Dismissal is appropriate when “it is ‘patently obvious’ that the plaintiff could not

prevail on the facts alleged, and allowing him an opportunity to amend his complaint would be

futile.”7

         Plaintiff is a music artist who resides in Wichita, Kansas. His Complaint alleges that the

City of Wichita has made “hints” that it may charge or arrest him if he leaves the city to further

his music career. He alleges this has caused him mental, emotional, and reputational harm, and

made it difficult for him to secure employment. Plaintiff alleges jurisdiction under 28 U.S.C. §

1343 based on the violation of his civil or equal rights, privileges, or immunities.




         2
             Gaines v. Stenseng, 292 F.3d 1222, 1224 (10th Cir. 2002) (internal quotation marks and citations
omitted).
         3
             See Jones v. Barry, 33 F. App’x 967, 971 (10th Cir. 2002).
         4
             Johnson v. Johnson, 466 F.3d 1213, 1214 (10th Cir. 2006).
         5
             Lyons v. Kyner, 367 F. App’x 878, 881 (10th Cir. 2010).
         6
          Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v. Iqbal, 566 U.S.
662, 678 (2009).
        7
          Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (quoting McKinney v. Oklahoma, 952 F.2d 363,
365 (10th Cir. 1991)).




                                                           2
       Case 6:20-cv-01131-JAR-KGG Document 9 Filed 06/19/20 Page 3 of 4




       Judge Gale explained in his Report and Recommendation of dismissal that Plaintiff’s

allegations fall short of an actionable claim because he merely alleges that something may

happen to him in the future. In an attempt to clarify his claims and object to the recommended

dismissal, Plaintiff submitted filings identifying his “causes of action,” all of which arise under

the Kansas Criminal Code: Harassment by Telephone under K.S.A. § 21-4113, Invasion of

Privacy under K.S.A. § 21-6101, Criminal Defamation under K.S.A. § 21-4004, and Denial of

Civil Rights under § 21-6102. But Plaintiff cannot maintain a private cause of action based on

violations of the Kansas Criminal Code.8 And to the extent Plaintiff attempts to raise these

claims under 42 U.S.C. § 1983, they also fail because that statute only provides a cause of action

for federal constitutional or statutory violations.9 Accordingly, the Court agrees with Judge

Gale’s recommended disposition that this case be dismissed for failure to state a claim upon

which relief may be granted.

       Judge Gale also recommends filing restrictions be imposed that would limit Plaintiff’s

ability to file future cases. Judge Gale aptly notes that Plaintiff has filed several cases—seven in

total—since the beginning of April, with overlapping allegations related to harassment and

interference with his musical career. In all of these cases, Plaintiff was granted in forma

pauperis status. Upon the filing of this Order, only two cases remain pending and the

undersigned presides in both matters. The Court opts to screen these remaining cases under §

1915(e)(2) to the extent Plaintiff has been granted leave to proceed in forma pauperis. While the

Court does not impose filing restrictions at this time, Plaintiff is warned that “the right of access

to the courts is neither absolute nor unconditional and there is no constitutional right of access to



       8
           Brooks v. Sauceda, 85 F. Supp. 2d 1115, 1128 (D. Kan. 2000).
       9
           See, e.g., Dodds v. Richardson, 614 F.3d 1185, 1193 (10th Cir. 2010).




                                                         3
         Case 6:20-cv-01131-JAR-KGG Document 9 Filed 06/19/20 Page 4 of 4




the courts to prosecute an action that is frivolous or malicious.”10 If Plaintiff continues to file

lawsuits alleging the same frivolous claims after repeated orders explaining that his claims are

not actionable, he may be subject to filing restrictions in the future.11

         IT IS THEREFORE ORDERED BY THE COURT that Judge Gale’s Report and

Recommendation (Doc. 5) is adopted in part. This case is hereby dismissed. The Court

declines to impose filing restrictions at this time.

         IT IS SO ORDERED.

         Dated: June 19, 2020

                                                               S/ Julie A. Robinson
                                                               JULIE A. ROBINSON
                                                               CHIEF UNITED STATES DISTRICT JUDGE




        10
           Sieverding v. Colo. Bar Ass’n, 469 F.3d 1340, 1343 (10th Cir. 2006) (quoting Tripati v. Beaman, 878
F.2d 351, 353 (10th Cir. 1989) (per curiam) (citation omitted)).
         11
            See Ysais v. Richardson, 603 F.3d 1175, 1180 (10th Cir. 2011) (“Injunctions restricting further filing are
appropriate where (1) ‘the litigant’s lengthy and abusive history’ is set forth; (2) the court provides guidelines as to
what the litigant ‘must do to obtain permission to file an action’; and (3) the litigant received ‘notice and an
opportunity to oppose the court’s order before it is instituted.’” (quoting Tripati, 878 F.2d at 353–54)).




                                                           4
